COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-312-CR

SCOTT P. SCHNEIDER                                                           APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE 
 
------------
 
FROM THE 
211TH DISTRICT COURT OF DENTON COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        This court previously affirmed the aggravated assault conviction of
Appellant Scott P. Schneider.  See Schneider v. State, 9 S.W.3d 466 (Tex.
App.—Fort Worth 1999, no pet.).  Our mandate issued on March 9, 2000.  On
July 30, 2003, Appellant filed in the trial court a motion for new trial and
several other post-conviction motions, all challenging this final conviction.
Appellant seeks to appeal the trial court’s denial of these motions.
        On August 19, 2003, this court notified Appellant that we were
concerned we lacked jurisdiction over this appeal because Appellant is
attempting to challenge his final felony conviction.  Appellant’s response to our
jurisdiction inquiry does not provide grounds for continuing this appeal.  
        We hold that article 11.07 provides the exclusive means for challenging
Appellant’s final felony conviction, and we do not have jurisdiction over this
purported appeal.  See Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp.
2003); Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals, 910 S.W.2d
481, 482-84 (Tex. Crim. App. 1995) (orig. proceeding).  Accordingly, we
dismiss this appeal for want of jurisdiction.     
 
                                                                  PER CURIAM
 
PANEL D:   HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 25, 2003